Citation Nr: 0003956	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for foot disability, to 
include calluses and skin disease.

2.  Entitlement to service connection for left elbow 
disability.

3.  Entitlement to service connection for heart disease, 
hypertension, and hypoxemia as a result of tobacco use during 
service.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for heart disease, 
hypertension, and hypoxemia secondary to nicotine dependence.

6.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease secondary to nicotine 
dependence.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease, to include hypertension.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

9.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.

10.  Entitlement to an increased (compensable) evaluation for 
a service-connected deviated nasal septum.

11.  Entitlement to an increased  evaluation for service-
connected scars, left hand, with arthritis residuals of left 
hand injury, currently rated as 10 percent disabling. 

12.  Entitlement to an increased evaluation for service-
connected hiatal hernia and gastroesophageal reflux disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 1997 and June 1998 rating decisions by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The rating decision in December 1997 denied entitlement to 
increased ratings for hemorrhoids, a deviated nasal septum, 
scars on the left hand, and a hiatal hernia/gastroesophageal 
reflux disease, and found that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for heart disease, to include hypertension, and 
hearing loss.  The veteran filed a notice of disagreement in 
January 1998.  The RO furnished a statement of the case in 
June 1998.  The veteran filed a substantive appeal in June 
1998.

The rating decision in June 1998 adjudicated the remaining 
issues on appeal.  The veteran filed a notice of disagreement 
in June 1998.  The RO furnished a statement of the case in 
September 1998.  The veteran filed a substantive appeal in 
May 1999.  

The Board notes that the RO did not certify as issues on 
appeal the veteran's increased rating claims scars on the 
left hand and hiatal hernia/gastroesophageal reflux disease.  
However, the Board finds that the veteran's substantive 
appeal received in June 1998 encompassed all issues listed in 
the statement of the case of June 1998.  With regard to the 
left hand disability issue, the Board notes that the original 
appeal involved a claim for a compensable rating.  However, 
by rating decision in June 1998, the disability was 
redescribed as scars, left hand, with arthritis residuals of 
left hand injury, and the rating was increased to 10 percent, 
effective from July 1997.  There does not appear to be a 
withdrawal of this issue, and it therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
foot disability, to include calluses and skin disease, and 
the veteran's active military service.  

2.  There is no medical diagnosis of current left elbow 
disability.

3.  The veteran suffers from coronary artery disease and 
hypoxemia which have been attributed by medical personnel to 
his tobacco use during service.

4.  The veteran's hypertension is not related to his tobacco 
use during service.

5.  There is no medical evidence that the veteran was 
nicotine dependent.  

6.  A December 1975 rating decision denied entitlement to 
service connection for hypertension; the veteran was notified 
of the decision, but he did not initiate an appeal.   

7.  Evidence presented or secured since the December 1975 
rating decision concerning hypertension is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
hypertension.  

8.  A December 1975 rating decision denied entitlement to 
service connection for hearing loss; the veteran was notified 
of the decision, but he did not initiate an appeal.   

9.  Evidence presented or secured since the December 1975 
rating decision concerning the veteran's hearing loss is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hearing loss.

10.  The claims file includes medical evidence of current 
hearing loss, competent evidence of inservice incurrence, and 
competent evidence of a link to service. 

11.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible.  

12.  The veteran's service-connected deviated nasal septum 
obstructs his left nasal passage 20 percent.  

13.  The veteran's service-connected scars, left hand, with 
arthritis residuals of left hand injury, is manifested by 
complaints of pain and stiffness of the left middle finger.  

14.  The veteran's service-connected hiatal hernia and 
gastroesophageal reflux disease are primarily manifested by 
epigastric distress which is not productive of considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for foot disability, to include calluses and skin disease, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Coronary artery disease and hypoxemia were incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  

4.  Hypertension due to tobacco use was not incurred in or 
aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993).

5.  The veteran's claim of entitlement to service connection 
for nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

6.  The veteran's claims of entitlement to service connection 
for hypertension, emphysema, and chronic obstructive 
pulmonary disease secondary to nicotine dependence are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The December 1975 rating decision denying entitlement to 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

8.  Evidence received since the December 1975 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for hypertension has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

9.  The December 1975 rating decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991).

10.  Additional evidence pertinent to the hearing loss claim 
which has been received since December 1975 is new and 
material, and the veteran's claim for service connection for 
hearing loss has been reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

11.  The veteran's claim of entitlement to service connection 
for hearing loss is well-grounded.  38 U.S.C.A. § 5107(b) 
(West 1991). 

12.  The criteria for entitlement to a compensable evaluation 
for service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

13.  The criteria for entitlement to a compensable evaluation 
for service-connected deviated nasal septum have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).

14.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected scars, left hand, with 
arthritis residuals of left hand injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 5010, 7804, 7805 (1999).  

15.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected hiatal hernia and 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claims.

The first eight issues involve underlying claims for service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Certain chronic disabilities, such as cardiovascular disease 
(including hypertension), arthritis and organic diseases of 
the nervous system are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board now turns to consideration of the individual 
service connection claims.  In doing so the Board notes that 
certain claims have been advanced on alternate theories of 
service connection.  In order to retain some consistency, the 
Board has listed and considered the various issues in keeping 
with the manner in which the RO and veteran have addressed 
such issues.  In doing so, the Board recognizes that the 
discussion of some issues and facts may overlap with others. 

I.  Foot Disability, to include Calluses and Skin Disease.

The veteran's service medical records disclose that in 
December 1952 he was treated for a rash on the feet.  Service 
medical records are negative for an injury to the feet.  At 
an examination for separation in December 1967, the veteran's 
feet were evaluated as normal.  

No foot or skin problems associated with the feet were 
reported on VA examination in October 1977.  A private 
medical services invoice dated in 1977 refers to a podiatry 
exam referral, but there is no examination report.  Medical 
records dated in the 1990's refer to foot pain and 
cellulitis.  In January 1997, at an Air Force hospital, 
intractable plantar keratosis of the feet was found.  In June 
1997, tenderness on the dorsum and first toe of the right 
foot was noted.  In October 1998, hyperkeratotic skin build 
up of the feet was found and debrided.  

At a personal hearing by video conference before the 
undersigned member of the Board in September 1999, the 
veteran testified that he developed calluses on his feet 
during active service and that they had persisted.  He 
attributed the calluses on his feet to jumping from aircraft 
to a flight deck.  

While the Board acknowledges the veteran's sincerity at the 
personal hearing and does not doubt his belief that a 
relationship exists between his current foot problems and 
service, there is no medical evidence of a nexus between any 
current abnormality of the feet and any incident or 
manifestation during the veteran's 20 years of active 
service.  The veteran's testimony as a layperson does not 
serve to make his claim well grounded, because he is not 
qualified to offer an opinion on a question of medical 
causation.  Espiritu.  While a foot rash during service is 
documented and the claims file includes medical evidence of 
current disability, there is no medical evidence of a 
continuity of symptomatology f to link his current foot 
problems to the inservice rash.  Further, The claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because there is no medical evidence of a nexus between a 
current disability and the claimed continuous post-service 
symptomatology.  In sum, what is necessary to well-ground 
this claim is medical evidence of a link or nexus between 
current foot disability and the veteran's service.  

II. Left Elbow Disability.

Service medical records disclose that, in March 1963, the 
veteran was riding a bicycle which overturned; he landed on 
his partially flexed forearm.  On examination, there was 
tenderness and swelling at the lateral aspect of the elbow in 
the region of the radial head.  X-rays were negative.  The 
impression was elbow sprain.  

On VA examination in October 1975, the veteran reported that 
the bicycle fall during service and indicated that his elbow 
still ached.  On examination, range of motion of the elbows 
was normal as were x-rays of the left elbow.  Although other 
disorders were diagnosed, there was no medical diagnosis of 
left elbow disability. 

At the hearing in September 1999, the veteran testified that 
in service he injured his left elbow when he fell off a 
bicycle, and he now had arthritis in the left elbow.  He 
further stated that he had not received any treatment for his 
elbow since service and was treating it with medication 

The veteran's claim for service connection for a left elbow 
disorder is not well grounded, because there is no medical 
diagnosis of a current left elbow disability.  Moreover, even 
if there was a current medical diagnosis of left elbow 
disability, the claim would still be not well-grounded as 
there is also no medical evidence suggesting a link to the 
veteran's period of active service.  38 U.S.C.A. § 5107(a); 
Savage.  The veteran's lay testimony that he has arthritis of 
the left elbow which is related to the inservice injury, 
while no doubt sincere, does not serve to make his claim well 
grounded.  Espiritu.  The Board hereby advises the veteran 
that to well-ground this claim there must be a medical 
diagnosis of current left elbow disability and medical 
evidence suggesting a link to service. 

III. Heart Disease, Hypertension, 
and Hypoxemia due to Tobacco Use in Service

One of the service connection theories advanced by the 
veteran with regard to the heart disease, hypertension and 
hypoxemia issues is that these disorders are the result of 
his use of tobacco during service.  VA's General Counsel has 
held that direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The subsequent 
enactment of Public Law No. 105-206 prohibits service 
connection of a disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a veteran during service.  However, this change 
in law applies only to claims filed after June 9, 1998, and 
thus does not apply to the instant appeal.

The veteran's post-service medical records reveal that he 
currently suffers from coronary artery disease, hypertension, 
and hypoxemia.  In April 1993, at an Air Force hospital, he 
underwent a coronary artery bypass graft.  

In a statement received in February 1998, the veteran said 
that he began to smoke in 1948 and quit in 1970.  At the 
hearing in September 1999, the veteran testified that he only 
smoked a few cigarettes prior to service, and he became a 
regular smoker in service.  The veteran has alleged that his 
post service cardiovascular disease is attributable to 
tobacco use in service from 1948 to 1968.  

The veteran's cardiac status was evaluated by a VA physician 
in April 1998.  The examiner offered an opinion that the 
veteran's coronary artery disease was multifactorial in 
etiology.  His history of chronic "tobaccoism" in service 
contributed significantly to the development of coronary 
artery disease.  Other risk factors for coronary artery 
disease were a strong family history of atherosclerotic heart 
disease, a history of hypercholesterolemia, and a history of 
hypertension.  The examiner stated, "while it is clear cut 
that the veteran has chronic tobaccoism dating to 1948 with 
his entry into the military and continued to 1968, this is 
but one of several causalities to the veteran's coronary 
artery disease."

"Tobaccoism" is defined as a morbid condition due to 
excessive use of tobacco.  Dorland's Illustrated Medical 
Dictionary 1716 (28th ed., 1994).

In February 1998, an Air Force physician found that the 
veteran's hypoxemia was probably secondary to smoking.  

Of the veteran's 22 years of tobacco use, 20 years were on 
active duty.  Because there are medical opinions of record 
finding that the veteran's tobacco use was a significant 
factor in the development of coronary artery disease and 
hypoxemia, the Board finds that it is appropriate to grant 
service connection for those disabilities on the basis that 
they were results of tobacco use in service.  However, the VA 
examiner found that hypertension was an additional risk 
factor for coronary artery disease; he did not find that 
hypertension was a result of tobacco use, and, therefore, 
service connection for hypertension as the result of tobacco 
use is not established.  38 U.S.C.A. §§ 1110, 1131; 
VAOPGCPREC 2-93.  

IV.  Nicotine Dependence

VA's General Counsel has held that a determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles relating to the 
condition.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a) depends on whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, or whether the veteran acquired a dependence on 
nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).  

At the hearing in September 1999, the veteran testified to 
his belief that he became nicotine dependent during active 
service.  He also stated that an Air Force physician believed 
that he had been nicotine dependent prior to quitting smoking 
in 1970.

The question of whether an individual is or was nicotine 
dependent is, the Board finds, a medical question requiring 
medical judgment.  In the veteran's case, there is no medical 
evidence of record that he was nicotine dependent.  His 
claims of entitlement to service connection for nicotine 
dependence and for disability secondary to nicotine 
dependence are thus not well grounded and will be denied on 
that basis.  38 U.S.C.A. § 5107(a); VAOPGCPREC 2-93, 19-97.  
The veteran's testimony does not serve to make his claim well 
grounded.  Espiritu.  Furthermore, a layman's account of what 
a doctor purportedly said does not constitute medical 
evidence, see Robinette v. Brown, 7 Vet. App. 69, 77 (1995), 
and so the veteran's testimony about what an Air Force 
physician allegedly said does not make his claims well 
grounded.

In sum, the veteran's claim for service connection for 
nicotine dependence and his claims for service connection for 
hypertension, emphysema, and chronic obstructive pulmonary 
disease as secondary to nicotine dependence are not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

V.  Attempt to Reopen Claim for 
Service Connection for Hypertension 

Initially, the Board notes that, as service connection for 
heart disease is being granted as a result of tobacco use in 
service, the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for heart disease is moot.  The claim for 
hypertension has been advanced as a separate issue.  

A rating decision in December 1975 denied entitlement to 
service connection for a heart condition.  The rating 
decision referred to the veteran's blood pressure (BP) and 
thus has been treated as also having denied entitlement to 
service connection for hypertension.  The veteran did not 
initiate an appeal from the December 1975 rating decision, 
and it therefore became final.  38 U.S.C.A. § 7105(c). 

The law provides, except as provided in § 5108, when a claim 
is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented and secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  

At the time of the December 1975 rating action, the evidence 
consisted of the veteran's service medical records and the 
report of a VA examination in October 1975.  The service 
medical records were negative for any findings or diagnoses 
of hypertension.  In a report of medical history in December 
1967, the veteran denied having high blood pressure.  At an 
examination for separation in December 1967, his BP was 
122/88.  

On VA examination in October 1975, BP was: 140/92, sitting; 
142/86, recumbent; 154/108, standing; and 160/90, sitting 
after exercise.  The examiner stated that the veteran might 
have early essential hypertension.  

The additional evidence added to the record since December 
1975 includes Air Force hospital treatment records and 
personal hearing testimony.  The additional post service 
medical records show that the veteran suffers from 
hypertension.  At a personal hearing before a hearing officer 
in December 1998, the veteran testified that, at physical 
examinations during service, his BP would be high; he would 
then sit down for a while, his BP would be taken again and he 
would "pass."

The Board is unable to view any of the evidence received 
since December 1975 as new and material.  The additional 
evidence merely shows that the veteran has hypertension, and 
the October 1975 VA examination which was considered in the 
December 1975 rating decision suggested that the veteran had 
hypertension.  The newly received evidence therefore adds 
nothing new to the record.  There is no evidence which shows 
that the veteran had the disease of hypertension while on 
active duty or during the one-year presumptive period after 
separation from service.  The claim of entitlement to service 
connection for hypertension is thus not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

VI.  Attempt to Reopen Claim for 
Service Connection for Hearing Loss

The same unappealed December 1975 rating decision also denied 
a service connection claim based on defective hearing.  The 
evidence of record in December 1975, when the rating decision 
denied entitlement to service connection for hearing loss, 
consisted of service medical records and a report of a VA 
examination in October 1975.

Service medical records include a November 1961 audiometric 
report showing a range of -5 to 10 decibels in both ears in 
the 500, 1000, 2000, 3000, and 4000 hertz ranges.  In May 
1963, after an audiometric test which reportedly showed some 
hearing loss, the veteran was advised to take protective 
measures.  At an examination for separation in December 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
20
LEFT
15
5
5
20
25

No diagnosis of hearing loss was reported. 

The report of the VA examination in October 1975 expressly 
shows that hearing loss was not noted.   

The additional evidence added to the record since December 
1975 includes a finding at an Air Force hospital in January 
1997 that the veteran has a moderate high frequency 
sensorineural hearing loss, bilaterally.  As the basis for 
the December 1975 denial appears to be that there was no 
evidence of current hearing loss, the January 1997 medical 
evidence showing hearing loss is of such significance that 
the Board believes the claim has been reopened.  

Moreover, after considering the 1963 service medical findings 
showing some hearing loss with references to noise exposure, 
the Board believes the claim should be considered well-
grounded.  In this regard, the Board notes that the lack of 
any evidence that the veteran exhibited hearing loss during 
service is not fatal to his claim.  See Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  Instead, as noted by the (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993). 

After considering the apparent decrease in hearing acuity 
shown by tests during service, the contentions regarding 
noise exposure, and the apparent (although not clear) current 
finding of hearing loss, the Board finds that the 
requirements for a well-grounded hearing loss claim have been 
met. 

B.  Increased Rating Claims.

Initially, the Board notes that the veteran's claims of 
entitlement to increased evaluations for hemorrhoids, a 
deviated nasal septum, scars of the left hand, and a hiatal 
hernia/gastroesophageal reflux disease (GERD) are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  When 
a veteran is seeking an increased rating (as opposed to 
entitlement to service connection), such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance of the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

VII.  Hemorrhoids

38 C.F.R. § 4.114, Diagnostic Code 7336 provides that mild or 
moderate hemorrhoids warrant a noncompensable evaluation.  A 
10 percent evaluation requires large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  

In August 1995, at an Air Force hospital colorectal clinic, 
hemorrhoids, primarily external, were noted.  There were also 
some mild internal hemorrhoids.  

At a VA rectum and anus examination in September 1997, the 
veteran did not have a specific complaint concerning 
hemorrhoids.  On examination, one nonthrombosed external 
hemorrhoid and one nonthrombosed internal hemorrhoid were 
found, with no bleeding noted.  The impression was 
nonthrombosed internal and external hemorrhoids without 
clinical symptomatology.  

At the hearing in September 1999, the veteran testified that 
he had flare-ups of hemorrhoids two or three times per month; 
at times, his hemorrhoids would bleed and hurt, and he had 
constipation.  

As the evidence of record does not shown that the veteran has 
large or thrombotic, irreducible hemorrhoids, the Board finds 
that entitlement to a compensable evaluation is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

VIII.  Deviated Nasal Septum

38 C.F.R. § 4.97, Diagnostic Code 6502 provides that a 
10 percent evaluation for deviation of the nasal septum 
requires 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

At a VA examination in September 1997, 20 percent occlusion 
of the left nasal passage was found.  The impression was 
remote fracture of nasal septum, status post surgical 
revision.

It is clear that the veteran does not have the obstruction of 
nasal passages required for a compensable evaluation for a 
deviated nasal septum, and entitlement to that benefit is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

IX.  Scars, Left Hand, with Arthritis.

As noted in the introduction, the RO has determined that a 10 
percent rating is warranted for the veteran's service-
connected scars, left hand, with arthritis residuals of left 
hand injury.  

Although initially rated under Diagnostic Codes 7804, 7805, 
the fact that there is arthritis brings the provisions of 
Diagnostic Code 5010 (traumatic arthritis) into 
consideration.  The RO has apparently assigned the current 10 
percent under this Code, and the Board agrees that such Code 
is appropriate. 

The criteria for arthritis essentially call for a 10 percent 
rating for each major joint affected by limitation of motion 
objectively confirmed.  The VA examination in September 1997 
showed complaints of left index finger pain and decreased 
range of motion.  The Board notes that Diagnostic Code 5225 
provides a maximum 10 percent rating for ankylosis of the 
index finger, and thus would be of no benefit to the veteran.  
Under the circumstances, the Board is unable to conclude that 
a rating in excess of the current 10 percent is warranted for 
the left hand disability.  

X.  Hiatal Hernia/GERD

38 C.F.R. § 4.114, Diagnostic Code 7346 provides that a 
10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.

At a VA esophagus and hiatal hernia examination in September 
1997, the veteran presented with a history of symptoms of 
retrosternal burning and midepigastric discomfort, a bilious 
taste in his mouth and burning which awakens him from sleep.  
He also had a history of an umbilical hernia, which was 
repaired in 1992.  An abdominal examination revealed a 4-
centimeter well-healed post-surgical scar at the umbilicus.  
The abdomen was soft and nontender.  Bowel sounds were 
positive.  There was no organomegaly.  There were no masses, 
no tenderness, and no costovertebral angle tenderness.  The 
impressions were hiatal hernia by history and 
gastroesophageal reflux with symptoms improved on Pepcid and 
Cisapride.

As the veteran does not have current symptomatology 
attributable to a hiatal hernia, and he has not submitted any 
evidence tending to show that symptoms of GERD are productive 
of considerable impairment of his health, an evaluation in 
excess of 10 percent is not in order.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.114, Diagnostic Code 7346.  

Conclusion

With regard to the issues which have been determined to be 
well-grounded, the Board has reviewed those issues in light 
of 38 U.S.C.A. § 5107(b).  However, there is not such a state 
of equipoise of the negative evidence with the positive 
evidence to warrant favorable determinations.  



ORDER

The veteran's claims of entitlement to service connection for 
foot disability, to include calluses and skin disease, for 
left elbow disability, for nicotine dependence, and for 
hypertension, emphysema, and chronic obstructive pulmonary 
disease secondary to nicotine dependence are not well-
grounded.  Entitlement to service connection for hypertension 
due to tobacco use during service is not warranted.  New and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension (on bases other than as due to tobacco use 
during service).  Entitlement to a compensable rating for 
service-connected hemorrhoids is not warranted.  Entitlement 
to a compensable rating for service-connected deviated nasal 
septum is not warranted.  Entitlement to a rating in excess 
of 10 percent for service-connected scars, left hand, with 
arthritis residuals of left hand injury, is not warranted.  
Entitlement to an evaluation in excess of 10 percent for 
service-connected hiatal hernia and gastroesophageal reflux 
disease is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to service connection for coronary artery disease 
and hypoxemia due to tobacco use during service is warranted.  
New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss, and this claim is also well-grounded.  To this 
extent, the appeal is granted. 


REMAND

The Board's finding that the hearing loss claim has been 
reopened and is well-grounded gives rise to the statutory 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that there are no clear current 
audiometric findings.  Under the circumstances, further 
development is necessary. 

Accordingly, the hearing loss issue is hereby REMANDED to the 
RO for the following actions:

1.  The veteran should be scheduled for 
VA audiometric testing and examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
audiometric results should be reported.  
After accomplishing such testing and 
examination and after reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss is related to the apparent decrease 
in hearing acuity documented in the 
veteran's service medical records. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hearing loss is warranted.  If the 
determination is adverse to the veteran, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to assist the veteran.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with the issue addressed 
in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

